Case:16-19731-EEB Doc#:67 Filed:12/13/18                 Entered:12/13/18 08:32:36 Page1 of 3



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF COLORADO


In re:                                                     Case No. 16-19731-EEB
         RANDY M ARROYABE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Douglas B. Kiel, Chapter 13 Trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The Trustee declares as
follows:

         1) The case was filed on 09/30/2016.

         2) The plan was confirmed on 04/12/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The Trustee filed action to remedy default by the debtor in performance under the
plan on 10/04/2018.

         5) The case was dismissed on 11/16/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,900.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the Trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case:16-19731-EEB Doc#:67 Filed:12/13/18                      Entered:12/13/18 08:32:36 Page2 of 3




 Receipts:

         Total paid by or on behalf of the debtor                 $7,920.66
         Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                       $7,920.66


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,664.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $646.84
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,310.84

 Attorney fees paid and disclosed by debtor:                  $1,300.00


 Scheduled Creditors:
 Creditor                                        Claim          Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled       Asserted         Allowed        Paid         Paid
 AMERICAN EDUCATION SERVICES       Unsecured      9,500.00             NA              NA            0.00       0.00
 BANK OF AMERICA                   Unsecured         854.00            NA              NA            0.00       0.00
 BARCLAYS BANK                     Unsecured         710.00            NA              NA            0.00       0.00
 CHILDRENS PLACE                   Unsecured         438.00            NA              NA            0.00       0.00
 FHA                               Secured       86,000.00             NA              NA            0.00       0.00
 FORD MOTOR CREDIT COMPANY         Secured              NA        8,666.40       10,168.49           0.00       0.00
 FORD MOTOR CREDIT COMPANY         Secured              NA          890.53          890.53           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         427.00         385.42          385.42           0.00       0.00
 JPMORGAN CHASE BANK NA            Secured      231,893.07     244,544.88       244,544.88           0.00       0.00
 JPMORGAN CHASE BANK NA            Secured       16,506.56      16,506.56        16,506.56      3,609.82        0.00
 MIDLAND FUNDING LLC               Unsecured         458.00         458.18          458.18           0.00       0.00
 PORTFOLIO RECOVERY ASSOCIATES     Unsecured      3,970.00        1,973.20        1,973.20           0.00       0.00
 REMEX                             Unsecured         368.00            NA              NA            0.00       0.00
 STATE OF NEW JERSEY DIVISION OF   Unsecured      1,413.94        1,923.48        1,923.48           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
Case:16-19731-EEB Doc#:67 Filed:12/13/18                    Entered:12/13/18 08:32:36 Page3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $244,544.88               $0.00              $0.00
       Mortgage Arrearage                                $16,506.56           $3,609.82              $0.00
       Debt Secured by Vehicle                                $0.00               $0.00              $0.00
       All Other Secured                                 $11,059.02               $0.00              $0.00
 TOTAL SECURED:                                         $272,110.46           $3,609.82              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00             $0.00              $0.00
        Domestic Support Ongoing                                $0.00             $0.00              $0.00
        All Other Priority                                      $0.00             $0.00              $0.00
 TOTAL PRIORITY:                                                $0.00             $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                               $4,740.28              $0.00              $0.00


 Disbursements:

         Expenses of Administration                              $4,310.84
         Disbursements to Creditors                              $3,609.82

 TOTAL DISBURSEMENTS :                                                                        $7,920.66


        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed . The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Douglas B. Kiel
                                                                Chapter 13 Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
